UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6931


ANTHONY JESUS JOHNSON,

                Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent - Appellee,

          and

ATTY GEN ALAN WILSON; THE STATE,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:12-cv-01536-GRA-JDA)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and       THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Jesus Johnson, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant  Attorney  General,  James   Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Anthony       Jesus    Johnson      seeks    to    appeal     the    district

court’s    order    adopting       the     recommendation       of    the    magistrate

judge and denying the respondents’ motion for summary judgment

in Johnson’s 28 U.S.C. § 2254 (2006) action.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory        and       collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337   U.S.     541,   545-46      (1949).        The   order

Johnson    seeks     to    appeal     is    neither      a    final     order    nor   an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral   argument      because       the    facts    and    legal      contentions       are

adequately       presented    in    the    materials     before       this    court    and

argument would not aid the decisional process.



                                                                                DISMISSED




                                            3